EXECUTION

Exhibit 10.1





--------------------------------------------------------------------------------









SUBORDINATED LOAN AGREEMENT
dated as of July 31, 2014
between
Boardwalk Pipelines, LP
as Borrower
and
Boardwalk Pipelines Holding Corp.
as Lender









--------------------------------------------------------------------------------






1



--------------------------------------------------------------------------------

EXECUTION

TABLE OF CONTENTS
ARTICLE I DEFINITIONS; CONSTRUCTION    1
SECTION 1.1DEFINITIONS    1
SECTION 1.2OTHER DEFINITIONAL PROVISIONS    5
SECTION 1.3ACCOUNTING TERMS AND PRINCIPLES.    6
ARTICLE II AMOUNT AND TERMS OF THE SUBORDINATED LOANS    6
SECTION 2.1SUBORDINATED LOAN COMMITMENT    6
SECTION 2.2BORROWING PROCEDURE    6
SECTION 2.3OPTIONAL REDUCTION AND TERMINATION OF SUBORDINATED LOAN
COMMITMENT    6
SECTION 2.4REPAYMENT OF SUBORDINATED LOANS    7
SECTION 2.5PREPAYMENT.    7
SECTION 2.6INTEREST ON SUBORDINATED LOANS.    7
SECTION 2.7COMPUTATION OF INTEREST    8
SECTION 2.8PAYMENTS GENERALLY.    8
ARTICLE III CONDITIONS PRECEDENT TO SUBORDINATED LOANS    8
SECTION 3.1CONDITIONS TO EFFECTIVENESS    8
SECTION 3.2CONDITIONS TO MAKING OF EACH SUBORDINATED LOAN    9
ARTICLE IV REPRESENTATIONS AND WARRANTIES    9
SECTION 4.1FINANCIAL CONDITION    9
SECTION 4.2NO CHANGE    10
SECTION 4.3CORPORATE EXISTENCE; COMPLIANCE WITH LAW    10
SECTION 4.4LIMITED PARTNERSHIP POWER; AUTHORIZATION; ENFORCEABLE
OBLIGATIONS    10
SECTION 4.5NO LEGAL BAR    10
SECTION 4.6NO MATERIAL LITIGATION    10
SECTION 4.7NO DEFAULT    10
SECTION 4.8OWNERSHIP OF PROPERTY    11
SECTION 4.9USE OF PROCEEDS    11
SECTION 4.10MARGIN REGULATIONS    11
SECTION 4.11INVESTMENT COMPANY ACT    11
ARTICLE V COVENANTS    11
SECTION 5.1NOTICE OF DEFAULT    11
ARTICLE VI EVENTS OF DEFAULT    11
SECTION 6.1EVENTS OF DEFAULT    11
ARTICLE VII MISCELLANEOUS    13
SECTION 7.1NOTICES.    13
SECTION 7.2WAIVER; AMENDMENTS    14
SECTION 7.3EXPENSES; INDEMNIFICATION.    14
SECTION 7.4SUCCESSORS AND ASSIGNS    15
SECTION 7.5GOVERNING LAW    15
SECTION 7.6SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.    15
SECTION 7.7WAIVER OF JURY TRIAL    15
SECTION 7.8COUNTERPARTS; INTEGRATION    15
SECTION 7.9SURVIVAL    15
SECTION 7.10SEVERABILITY    16



1



--------------------------------------------------------------------------------






SECTION 7.11NON-RECOURSE TO THE GENERAL PARTNER AND ASSOCIATED PERSONS    16





i    
    



--------------------------------------------------------------------------------

EXECUTION

SUBORDINATED LOAN AGREEMENT
THIS SUBORDINATED LOAN AGREEMENT (this “Agreement”) is made and entered into as
of July 31, 2014, by and between Boardwalk Pipelines Holding Corp., a Delaware
corporation (the “Lender”), and Boardwalk Pipelines, LP, a Delaware limited
partnership (the “Borrower”).
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lender make subordinated loans to
the Borrower in an aggregate principal amount of up to $300,000,000; and
WHEREAS, subject to the terms and conditions of this Agreement, the Lender is
willing to make the requested subordinated loans to the Borrower.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower and the Lender agree as follows:



--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS; CONSTRUCTION
Section 1.1    Definitions. The following terms used herein shall have the
meanings herein specified (to be equally applicable to both the singular and
plural forms of the terms defined):
“Agreement” shall have the meaning assigned to such term in the opening
paragraph of this Agreement.
“Associated Persons” shall have the meaning set forth in Section 7.11.
“Availability Period” shall mean the period from the Closing Date through
December 31, 2015.
“Borrower” shall have the meaning assigned to such term in the opening
paragraph of this Agreement.
“Borrower Affiliate” shall mean each of the MLP, the General Partner, Boardwalk
GP, LLC, each Subsidiary of the MLP and each Subsidiary of Boardwalk Pipelines,
LP.
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close.
“Capital Lease Obligations” shall mean, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
“Closing Date” shall have the meaning assigned to such term in Section 3.1.
“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.
“Default” means any of the events specified in Article VI, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Default Interest” shall have the meaning set forth in Section 2.6(b).
“Default Interest Rate” shall mean, at any time, the Subordinated Loan Interest
Rate in effect at such time, plus an additional 2% per annum.
“Dollars” and “$” shall mean the lawful currency of the United States of
America.
“Event of Default” shall mean any of the events specified in Article VI,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.



--------------------------------------------------------------------------------






“Fiscal 2013 10K” shall mean the MLP’s Annual Report on Form 10K filed for the
year ended December 31, 2013.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.
“General Partner” shall mean Boardwalk GP, LP, a Delaware limited partnership.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
“Hedge Agreements” shall mean all interest rate or currency swaps, caps or
collar agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.
“Indebtedness” shall mean of any Person at any date, without duplication, (a)
all indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party



--------------------------------------------------------------------------------






or applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above; (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation and (j) all obligations of such Person
in respect of Hedge Agreements.
“Lender” shall have the meaning assigned to such term in the opening
paragraph of this Agreement.
“Lender Indemnitee” shall mean Lender and any other Person that, directly or
indirectly, is in control of the Lender, and each of the directors, officers,
employees, agents, trustees, representatives, attorneys, consultants and
advisors of or to any of the foregoing. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to (a)
vote 25% or more of the securities having ordinary voting power for the election
of directors (or persons performing similar functions) of such Person or (b)
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations or condition (financial or otherwise)
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform its obligations under this Agreement or any other
Subordinated Loan Document, or (c) the ability of the Lender to enforce this
Agreement or any other Subordinated Loan Document.
“Maturity Date” shall mean July 31, 2024.
“MLP” shall mean Boardwalk Pipeline Partners, LP, a Delaware limited
partnership.
“Net Cash Proceeds” means the remainder of (a) the gross proceeds received by
the MLP, the Borrower, or any Subsidiary of the Borrower, as the case may be,
from the incurrence of Qualifying Indebtedness or the issuance of Qualifying
Equity Securities, as applicable, less (b) underwriter discounts and
commissions, investment banking fees, legal, accounting and other professional
fees and expenses, taxes, and other usual and customary transaction costs.
“Notice of Borrowing” shall have the meaning set forth in Section 2.2.
“Obligations” shall mean the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Subordinated
Loans and interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Subordinated Loans and all other
obligations and liabilities of the Borrower to the Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Subordinated Loan Document, or any other document made,
delivered or given in connection herewith or therewith, whether on account of



--------------------------------------------------------------------------------






principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all fees, charges and disbursements of
counsel to the Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise.
“Payment Office” shall mean the office of the Lender located at 9 Greenway
Plaza, Suite 2800, Houston, TX 77046, or such other location as to which the
Lender shall have given written notice to the Borrower.
“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.
“Qualifying Equity Securities” means partnership interests in (or other
ownership or profit interests in) the MLP, warrants, options or other rights for
the purchase or acquisition from the MLP of partnership interests of (or other
ownership or profit interests in) the MLP, and all of the other ownership or
profit interests in the MLP, whether voting or nonvoting.
“Qualifying Indebtedness” means Indebtedness of the MLP, the Borrower or any
Subsidiary of the Borrower that is incurred after the date hereof (other than
amounts under the Senior Credit Agreement) and that does not have any
amortization payment due or maturity date occurring sooner than October 27,
2017.
“Senior Agent” shall mean Wells Fargo Bank, N.A., or such successor
administrative agent as maybe appointed under the terms of the Senior Credit
Agreement.
“Senior Credit Agreement” shall mean the Second Amended and Restated Revolving
Credit Agreement, dated as of April 27, 2012, by and among the Borrower, Texas
Gas Transmission, LLC, Gulf South Pipeline Company, L.P., Gulf Crossing Pipeline
Company LLC, Boardwalk Midstream, LP, Boardwalk Pipeline Partners, LP, the
several lenders from time to time party thereto, and the Senior Agent, as
administrative agent, as the same has been or may be amended, restated, amended
and restated, supplemented, modified, refunded, replaced or refinanced from time
to time.
“Senior Debt” shall mean the “Obligations”, as such term is defined in the
Senior Credit Agreement.
“Senior Loan Documents” shall mean the “Loan Documents”, as such term is defined
in the Senior Credit Agreement.
“Subordinated Loan” shall have the meaning set forth in Section 2.1.
“Subordinated Loan Commitment” shall mean the obligation of the Lender to make
Subordinated Loans hereunder in an aggregate principal amount not exceeding
$300,000,000.
“Subordinated Loan Documents” shall mean, collectively, this Agreement, the
Subordination Agreement, the Subordinated Note, and each Notice of Borrowing.
“Subordinated Loan Interest Rate” shall mean (i) from the Closing Date through
April 30, 2018, 5.75% per annum, (ii) from May 1, 2018 through April 30, 2020,
7.75% per annum, (iii) from May 1, 2020 through April 30, 2022, 8.75% per annum,
and (iv) thereafter, 9.75% per annum.



--------------------------------------------------------------------------------






“Subordinated Note” shall mean a promissory note of the Borrower payable to the
Lender in the principal amount of the Subordinated Loan Commitment, in
substantially the form of Exhibit A.
“Subordination Agreement” shall mean, so long as such agreement is in effect,
that certain Subordination Agreement, dated as of the date hereof, among the
Lender, the Senior Agent, and the Borrower, as the same may be amended,
restated, amended and restated, supplemented, modified, refunded, replaced or
refinanced from time to time.
“Subsidiary” shall mean as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.
Section 1.2    Other Definitional Provisions. Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Subordinated Loan Documents or any certificate or other
document made or delivered pursuant hereto or thereto.
(a)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    The term “Lender” shall include, without limitation, its successors.
Section 1.3    Accounting Terms and Principles.
(a)    Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in conformity with GAAP.
(b)    If any change in the accounting principles used in the preparation of the
most recent financial statements is hereafter required or permitted by the
rules, regulations, pronouncements and opinions of the Financial Accounting
Standards Board, the American Institute of Certified Public Accountants, or the
United States Securities and Exchange Commission (or any successors thereto) and
such change is adopted by the Borrower with the agreement of the Borrower’s
independent certified public accountants and results in a change in any
calculations that would not have resulted had such accounting change not
occurred, the parties hereto agree to enter into negotiations in order to amend
such provisions so as to equitably reflect such change such that the criteria
for evaluating compliance with such covenants by the Borrower shall be the same
after such change as if such change had not been made.
ARTICLE II    
AMOUNT AND TERMS OF THE SUBORDINATED LOANS
Section 2.1    Subordinated Loan Commitment. Subject to the terms and conditions
set forth herein, the Lender agrees to make subordinated term loans (each, a
“Subordinated Loan” and, collectively, the “Subordinated Loans”) to the Borrower
during the Availability Period in an aggregate principal amount



--------------------------------------------------------------------------------






not exceeding the Subordinated Loan Commitment. During the Availability Period,
the Borrower shall be entitled to borrow and, subject to the terms and
conditions of the Subordination Agreement, prepay or repay the Subordinated
Loans in accordance with the provisions hereof, but once repaid or prepaid,
Subordinated Loans may not be reborrowed.
Section 2.2    Borrowing Procedure. The Borrower shall give the Lender written
notice (or telephonic notice promptly confirmed in writing) of each borrowing
substantially in the form of Exhibit B (a “Notice of Borrowing”), each such
Notice of Borrowing to be delivered prior to noon (New York time) three Business
Days before the requested date of each borrowing. Each Notice of Borrowing shall
be irrevocable and shall specify: (i) the aggregate principal amount of such
borrowing (which shall be no less than $25,000,000) and (ii) the date of such
borrowing (which shall be a Business Day).
Section 2.3    Optional Reduction and Termination of Subordinated Loan
Commitment. Unless previously terminated, the Subordinated Loan Commitment shall
terminate on the last day of the Availability Period.
Section 2.4    Repayment of Subordinated Loans. The outstanding principal
balance of the Subordinated Loans will be due and payable (together with accrued
and unpaid interest thereon) on the Maturity Date.
Section 2.5    Prepayment.
(a)    Mandatory Prepayment Upon Incurrence of Qualifying Indebtedness. Subject
to the terms and conditions of the Subordination Agreement, within three (3)
Business Days after the incurrence by the MLP, the Borrower or any Subsidiary of
the Borrower of Qualifying Indebtedness, the Borrower shall notify the Lender of
its intent to make a mandatory prepayment of the principal amount of the
Subordinated Loans (together with interest on the amount prepaid) in an amount
equal to the Net Cash Proceeds from any such incurrence. The Borrower shall make
such mandatory prepayment within five (5) Business Days after the date of the
incurrence of such Qualifying Indebtedness unless the Lender has previously
notified the Borrower of its decision to waive such prepayment.
(b)    Mandatory Prepayment Upon Issuance of Qualifying Equity Securities.
Subject to the terms and conditions of the Subordination Agreement, within three
(3) Business Days after the issuance by the MLP of Qualifying Equity Securities,
the Borrower shall notify the Lender of its intent to make a mandatory
prepayment of the principal amount of the Subordinated Loans (together with
interest on the amount prepaid) in an amount equal to the Net Cash Proceeds from
any such issuance. The Borrower shall make such mandatory prepayment within five
(5) Business Days after the date of the issuance of such Qualifying Equity
Securities unless the Lender has previously notified the Borrower of its
decision to waive such prepayment.
(c)    Mandatory Prepayment Upon Notice by the Lender. Subject to the terms and
conditions of the Subordination Agreement, all or a portion of the outstanding
principal of the Subordinated Loans (and accrued interest on the Subordinated
Loans to be so paid) shall be required to be paid by the Borrower upon notice by
the Lender to the Borrower specifying the principal amount to be paid and date
of such required payment. The Lender shall deliver such notice in writing to the
Borrower no less than fifteen (15) months prior to the date upon which the
payment specified in such notice is to be made, provided that in no event shall
the date specified in such notice for payment be earlier than October 27, 2017.



--------------------------------------------------------------------------------






(d)    Voluntary Prepayment. Subject to the terms and conditions of the
Subordination Agreement, upon no less than five (5) Business Days prior written
notice to the Lender specifying the principal amount of the Subordinated Loans
to be prepaid and the proposed date of such prepayment, the Borrower may
voluntarily prepay, in whole or in part, the principal amount of the
Subordinated Loans specified in such notice together with accrued interest to
the date of such prepayment.
Section 2.6    Interest on Subordinated Loans.
(a)    Subject to the terms and conditions of the Subordination Agreement, the
Borrower shall pay interest on the Subordinated Loans at the Subordinated Loan
Interest Rate. Interest on the principal amount of the Subordinated Loans will
accrue from and including the date each Subordinated Loan is made to but
excluding the date on which such Subordinated Loan is paid in full.  Subject to
the terms and conditions of the Subordination Agreement, interest on each
Subordinated Loan will be payable (i) semiannually on each June 1 and December 1
commencing on the first such date occurring after the date of this Agreement and
(ii) on the date each Subordinated Loan is paid in full. 
(b)    While an Event of Default exists or after acceleration of the
Subordinated Loans in accordance with Article VI, at the option of the Lender,
interest on the unpaid principal amount of the Subordinated Loans (and any
unpaid interest with respect thereto) will accrue at the Default Interest Rate
(the “Default Interest”). Subject to the terms and conditions of the
Subordination Agreement, all Default Interest will be payable by the Borrower
upon demand by the Lender.
Section 2.7    Computation of Interest. All computations of interest shall be
made by the Lender on the basis of a year of 365 days.  Each determination by
the Lender of an interest amount hereunder shall, except for manifest error, be
final, conclusive and binding for all purposes.
Section 2.8    Payments Generally.
(a)    All payments by the Borrower to the Lender hereunder shall be made to the
Lender at the Payment Office.  If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of the payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments hereunder shall be made in Dollars.
(b)    If on the Maturity Date, insufficient funds are received by and available
to the Lender to pay fully all amounts of principal and interest due hereunder,
such funds shall be applied (i) first, towards payment of interest, and
(ii) second, towards payment of principal due hereunder.
ARTICLE III    
CONDITIONS PRECEDENT TO SUBORDINATED LOANS
Section 3.1    Conditions to Effectiveness. This Agreement shall not become
effective until the date (such date, the “Closing Date”) on which each of the
following conditions is satisfied (or waived in accordance with Section 7.2):
(a)    The Lender shall have received the following:
(i)    a counterpart of this Agreement signed by or on behalf of the Borrower;
and



--------------------------------------------------------------------------------






(ii)    a duly executed Subordinated Note payable to the Lender.
(b)    No Default or Event of Default shall exist on the Closing Date.
(c)    All representations and warranties of the Borrower set forth in the
Subordinated Loan Documents shall be true and correct on and as of the Closing
Date.
(d)    The Lender shall have received the legal opinion of Vinson & Elkins
L.L.P., counsel to the Borrower, dated the Closing Date and otherwise in form
and substance reasonably satisfactory to the Lender.
(e)    The Lender shall have received a certificate of the Borrower, dated the
Closing Date, together with (i) a copy of the certificate of limited partnership
of the Borrower, certified as of a recent date by the Secretary of State of the
State of Delaware, together with a certificate of such official attesting to the
good standing of the Borrower, (ii) a certification by the Secretary or
Assistant Secretary of Boardwalk GP, LLC of the names and true signatures of
each officer of the Borrower (or general partner thereof) that has been
authorized to execute and deliver any Subordinated Loan Document or other
document required hereunder to be executed and delivered by or on behalf of the
Borrower, (iii) the limited partnership agreement (or equivalent) of the
Borrower as in effect on the date of such certification, (iv) the resolutions
and consent of the Board of Directors of Boardwalk GP, LLC approving and
authorizing the execution, delivery and performance of the Subordinated Loan
Documents and (v) such other customary certifications as the Lender may
reasonably request.
Section 3.2    Conditions to Making of each Subordinated Loan. The obligations
hereunder of the Lender to make each Subordinated Loan are subject to the
satisfaction (or waiver in accordance with Section 7.2) of the following
conditions as of the date each Subordinated Loan is made:
(a)    The Lender shall have received a signed Notice of Borrowing from the
Borrower requesting the making of a Subordinated Loan on the date specified
therein (which shall be no later than the last day of the Availability Period).
(b)    At the time of and immediately after giving effect to the making of the
requested Subordinated Loan, no Default or Event of Default shall exist.
(c)    At the time of and immediately after giving effect to the requested
Subordinated Loan, all representations and warranties of the Borrower set forth
in the Subordinated Loan Documents shall be true and correct on and as of such
time.
(d)    The Closing Date shall have previously occurred.
(e)    The sum of (i) the principal amount of the requested Subordinated Loan
and (ii) the aggregate original principal amount of all Subordinated Loans
previously made under this Agreement, does not exceed the Subordinated Loan
Commitment.
The receipt by the Borrower of the proceeds of the requested Subordinated Loan
shall constitute a representation and warranty as to the existence of the
conditions in clauses (b) and (c) on the date of the making of such Subordinated
Loan.





--------------------------------------------------------------------------------






ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
To induce the Lender to enter into this Agreement and to make each Subordinated
Loan, the Borrower hereby represents and warrants to the Lender that:
Section 4.1    Financial Condition. The audited consolidated balance sheets of
the MLP and its Subsidiaries as at December 31, 2013, and the related audited
consolidated statements of income and of cash flows for the period ended on such
date, in each case as filed by the MLP with the Securities and Exchange
Commission in the Fiscal 2013 10K and reported on by and accompanied by an
unqualified report from Deloitte & Touche LLP, present fairly the consolidated
financial condition of the MLP and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
period then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).
Section 4.2    No Change. Except as disclosed in the Fiscal 2013 10K or in the
MLP’s quarterly report on Form 10-Q for the quarter ended March 31, 2014, since
December 31, 2013 there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect.
Section 4.3    Corporate Existence; Compliance with Law. Each of the Borrower
and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
limited partnership, limited liability company, corporate or other power and
authority, and the legal right, to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign limited partnership,
limited liability company, corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
and (d) is in compliance with all Requirements of Law except, in the case of
clauses (c) and (d), to the extent that the failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 4.4    Limited Partnership Power; Authorization; Enforceable
Obligations. The Borrower has the limited partnership power and authority, and
the legal right, to make, deliver and perform the Subordinated Loan Documents to
which it is a party and to borrow hereunder. The Borrower has taken all
necessary limited partnership or other necessary action to authorize the
execution, delivery and performance of the Subordinated Loan Documents to which
it is a party and, to authorize the borrowings on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required to be obtained by the Borrower in connection with (i) the borrowings
hereunder, (ii) the execution, delivery, validity or enforceability of this
Agreement or any of the other Subordinated Loan Documents, or (iii) the
performance of this Agreement or any of the other Subordinated Loan Documents,
except, in each case, for routine consents, authorizations, filings and notices
required to be made in the ordinary course of business. This Agreement has been,
and, upon execution, each Subordinated Loan Document shall have been, duly
executed and delivered on behalf of the Borrower. This Agreement constitutes,
and each other Subordinated Loan Document upon execution will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).



--------------------------------------------------------------------------------






Section 4.5    No Legal Bar. The execution, delivery and performance of this
Agreement and the other Subordinated Loan Documents by the Borrower, the
borrowings hereunder and the use of the proceeds thereof will not violate any
applicable law or any material Contractual Obligation of the Borrower and will
not result in, or require, the creation or imposition of any Lien on any of its
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation.
Section 4.6    No Material Litigation. No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
Borrower Affiliate, or against any of its or their respective properties or
revenues (a) with respect to any of the Subordinated Loan Documents or any of
the transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.
Section 4.7    No Default. No Default or Event of Default has occurred and is
continuing.
Section 4.8    Ownership of Property. The Borrower and each of its Subsidiaries
has title in fee simple to, or a valid leasehold interest in, or a right of way
or easement in all real property used or necessary for, and material to, the
conduct of its business, and good title to, or a valid leasehold interest in,
all its other Property used or necessary for, and material to, the conduct of
its business.
Section 4.9    Use of Proceeds. The proceeds of each Subordinated Loan shall be
used solely for general partnership (or equivalent) purposes including capital
expenditures.
Section 4.10    Margin Regulations. The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U of the Federal Reserve Board), and no
proceeds of the Subordinated Loans will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock in contravention of Regulation T, U or X of the
Federal Reserve Board.
Section 4.11    Investment Company Act. None of the Borrower or any of its
Subsidiaries is an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended.
ARTICLE V    
COVENANTS
Section 5.1    Notice of Default . The Borrower shall promptly give notice to
the Lender of: (x) the occurrence of any Default or Event of Default within 5
Business Days after the Borrower knows or has reason to know thereof and (y) the
occurrence of any Default (as defined in the Senior Credit Agreement) or Event
of Default (as defined in the Senior Credit Agreement) within 5 Business Days
after the Borrower knows or has reason to know thereof.


ARTICLE VI    
EVENTS OF DEFAULT



--------------------------------------------------------------------------------






Section 6.1    Events of Default. If any of the following events shall occur and
be continuing:
(a)    The Borrower shall fail to pay the principal of the Subordinated Loans on
the date when due (including the Maturity Date or the date when any mandatory
prepayment is due) in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on the Subordinated Loans, or any other amount payable
hereunder or under any other Subordinated Loan Document, within three (3)
Business Days after any such interest or other amount becomes due in accordance
with the terms hereof or thereof; or
(b)    Any representation or warranty made or deemed made by the Borrower herein
or in any other Subordinated Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Subordinated
Loan Document shall prove to have been inaccurate in any material respect on or
as of the date made or deemed made or furnished; or
(c)    (i) The Borrower or any Borrower Affiliate shall fail to make any payment
on any Indebtedness (other than the Obligations and the Senior Debt) of the
Borrower or any such Borrower Affiliate or on any Guarantee Obligation in
respect of Indebtedness of any other Person, and, in each case, such failure
relates to Indebtedness having a principal amount of $25,000,000 or more, when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) and the effect of such failure is
to accelerate the maturity of such Indebtedness, (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Indebtedness, if the effect of such event or condition is to accelerate the
maturity of such Indebtedness, or (iii) any such Indebtedness shall become or be
declared to be due and payable, or be required to be prepaid or repurchased
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; or
(d)    The maturity of the Senior Debt shall have been accelerated and such
acceleration shall not have been rescinded;
(e)    (i) The Borrower or any Borrower Affiliate shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Borrower Affiliate shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Borrower Affiliate any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced against the Borrower or any Borrower Affiliate any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within sixty (60)
days from the entry thereof; or (iv) the Borrower or any Borrower Affiliate
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) the Borrower or any Borrower Affiliate shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or
(f)    One or more judgments or decrees shall be entered against the Borrower or
any Borrower Affiliate involving for the Borrower and the Borrower Affiliates
taken as a whole a liability (not



--------------------------------------------------------------------------------






paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage) of $25,000,000 or more (or in the case of a
non-monetary judgment, having a Material Adverse Effect), and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within thirty (30) days from the entry thereof; or
(g)    Any material provision of any Subordinated Loan Document after delivery
thereof shall for any reason fail or cease to be valid and binding on, or
enforceable against, the Borrower, or the Borrower shall so state in writing;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (e) above, (i) the Subordinated Loan
Commitment shall terminate immediately and the Subordinated Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Subordinated Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, the Lender may, by notice to the
Borrower, terminate the Subordinated Loan Commitment, whereupon the Subordinated
Loan Commitment shall terminate immediately, and declare the Subordinated Loans
(with accrued interest thereon) and all other amounts owing under this Agreement
and the other Subordinated Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.


ARTICLE VII    
MISCELLANEOUS
Section 7.1    Notices.
(a)    Addresses for Notices. All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, and
addressed to the party to be notified as follows:
To the Borrower:
Boardwalk Pipelines, LP
9 Greenway Plaza, Suite 2800
Houston, TX 77046
Attn: Corporate Secretary
Telecopy no: 866-459-7336


To the Lender:
Boardwalk Pipelines Holding Corp. 
9 Greenway Plaza, Suite 2800
Houston, TX 77046
Attn: Corporate Secretary
Telecopy no: 866-459-7336
With a copy to:
Loews Corporation
667 Madison Avenue
New York, New York 10021
Attention: Corporate Secretary
Telecopy no: (212) 521-2997



Any party hereto may change its address, telephone number or facsimile number
for notices and other communications hereunder by notice to the other parties
hereto.  All such notices and other communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day)



--------------------------------------------------------------------------------






delivery, or transmitted in legible form by facsimile machine, respectively, or
if mailed, upon the third Business Day after the date deposited into the mail or
if delivered, upon delivery.
(b)    Effectiveness of Notices. All notices, demands, requests, consents and
other communications described in Section 7.1(a) shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery and (ii) if delivered by mail, when deposited in the mails.
Section 7.2    Waiver; Amendments. No amendment or waiver of any provision of
this Agreement or any other Subordinated Loan Document nor consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be in writing and (x) in the case of any such waiver or consent,
signed by the Lender and (y) in the case of any other amendment, by the Lender
and the Borrower, and then any such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
Section 7.3    Expenses; Indemnification.
(a)    Subject to the Subordination Agreement, the Borrower shall pay all
out-of-pocket costs and expenses (including, without limitation, but limited to
the reasonable fees, charges and disbursements of outside counsel for the
Lender) incurred by the Lender in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section 7.3, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Subordinated Loans.
(b)    Subject to the Subordination Agreement, the Borrower shall indemnify each
Lender Indemnitee against, and hold each Lender Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Lender Indemnitee)
incurred by any Lender Indemnitee or asserted against any Lender Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other
Subordinated Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or (ii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Lender Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Lender Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final judgment to have resulted from the gross negligence or willful misconduct
of such Lender Indemnitee or (y) result from a claim brought by the Borrower
against any Lender Indemnitee for breach in bad faith of such Lender
Indemnitee’s obligations hereunder or under any other Subordinated Loan
Document, if the Borrower has obtained a final judgment in its favor on such
claim as determined by a court of competent jurisdiction.
(c)    Subject to the Subordination Agreement, the Borrower shall pay, and hold
the Lender harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Subordinated Loan Documents, any collateral described therein, or any
payments due thereunder, and save the Lender harmless from and against any and
all liabilities with respect to or resulting from any delay or omission to pay
such taxes.
(d)    To the extent permitted by applicable law, each party shall not assert,
and hereby waives, any claim against any Lender Indemnitee or the other party,
on any theory of liability, for special,



--------------------------------------------------------------------------------






indirect, consequential or punitive damages (as opposed to actual or direct
damages) arising out of, in connection with or as a result of, this Agreement or
any agreement or instrument contemplated hereby, the transactions contemplated
therein, the Subordinated Loans or the use of proceeds thereof.
(e)    All amounts due under this Section 7.3 shall be payable promptly after
written demand therefor.
Section 7.4    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder, and the Lender
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Borrower.  Any other attempted
assignment or transfer by any party hereto shall be null and void.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, each Lender
Indemnitee) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
Section 7.5    Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
Section 7.6    Submission to Jurisdiction; Service of Process.
(a)    Any legal action or proceeding with respect to this Agreement or any
other Subordinated Loan Document may be brought in the courts of the State of
New York located in the City of New York or of the United States of America for
the Southern District of New York, and, by execution and delivery of this
Agreement, each party hereto hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The parties hereto hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such respective jurisdictions.
(b)    Each party hereto hereby irrevocably consents to the service of any and
all process in any such action or proceeding by the mailing (by registered or
certified mail, postage prepaid) of copies of such process to such Person at its
address specified in Section 7.1 ( Notices). Each party hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
(c)    Nothing contained in this Section 7.6 shall affect the right of any party
to serve process in any other manner permitted by law or commence legal
proceedings or otherwise proceed in any other jurisdiction.
Section 7.7    Waiver of Jury Trial. Each party hereto irrevocably waives trial
by jury in any action or proceeding with respect to this Agreement or any other
Loan Document.
Section 7.8    Counterparts; Integration. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed signature page of



--------------------------------------------------------------------------------






this Agreement by facsimile transmission or electronic mail shall be as
effective as delivery of a manually executed counterpart hereof.
Section 7.9    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Lender and shall survive the
execution and delivery of this Agreement and the making of the Subordinated
Loans, regardless of any investigation made by any the Lender or on its behalf
and notwithstanding that the Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on the Subordinated Loans or any fee or any
other amount payable under this Agreement is outstanding and unpaid.  The
provisions of Section 7.3 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Subordinated Loans or the termination of this Agreement or any
provision hereof.  All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Subordinated Loan Documents, and the making of the Subordinated Loans.
Section 7.10    Severability. Any provision of this Agreement or any other
Subordinated Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 7.11    Non-Recourse to the General Partner and Associated Persons. The
Lender agrees on behalf of itself and its successors, assigns and legal
representatives, that neither the General Partner nor any Person which is a
partner, shareholder, member, owner, officer, director, supervisor, trustee or
other principal (collectively, “Associated Persons”) of the Borrower, the
General Partner, or any of their respective successors or assigns, shall have
any personal liability for the payment or performance of any of the Borrower’s
obligations hereunder or under the Subordinated Note and no monetary or other
judgment shall be sought or enforced against the General Partner or any of such
Associated Persons or any of their respective successors or assigns. 
Notwithstanding the foregoing, the Lender shall not be deemed barred by this
Section 7.11 from asserting any claim against any Person based upon an
allegation of fraud or misrepresentation.
[Signature Pages Follow]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.



--------------------------------------------------------------------------------






 
BOARDWALK PIPELINES, LP,
as Borrower


 
 
By: BOARDWALK OPERATING GP, LLC,
its general partner


By: BOARDWALK PIPELINE PARTNERS, LP,
its managing member


By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner


 
By:
____________________________________
 
 
Name:
 




Title:
 
BOARDWALK PIPELINES HOLDING CORP.,
as Lender


 
By:
____________________________________
 
 
Name:
 




Title:

 





--------------------------------------------------------------------------------

EXECUTION

EXHIBIT A
FORM OF SUBORDINATED NOTE
This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination
Agreement, dated as of July 31, 2014 (the “Subordination Agreement”), among
BOARDWALK PIPELINES HOLDING CORP. (the “Subordinated Creditor”), WELLS FARGO
BANK, N.A. (the “Senior Creditor Representative”), and BOARDWALK PIPELINES, LP,
a Delaware limited partnership (the “Borrower”), to the indebtedness (including
interest) owed by the Borrower pursuant to that certain Second Amended and
Restated Revolving Credit Agreement, dated as of April 27, 2012, as amended,
restated, amended and restated, supplemented, modified, refunded, replaced or
refinanced from time to time, among the Borrower, the Senior Creditor
Representative and the lenders from time to time party thereto, and each holder
of this instrument, by its acceptance hereof, irrevocably agrees to be bound by
the provisions of the Subordination Agreement.
$300,000,000.00    July 31, 2014
    
FOR VALUE RECEIVED, BOARDWALK PIPELINES, LP, a Delaware limited partnership (the
“Borrower”), hereby promises to pay to BOARDWALK PIPELINES HOLDING CORP. (the
“Lender”), in accordance with the provisions of the Subordinated Loan Agreement
(as hereinafter defined), $300,000,000 or, if less, the aggregate principal
amount of all Subordinated Loans made by the Lender to the Borrower under the
Subordinated Loan Agreement, dated as of July 31, 2014 (as amended from time to
time, the “Subordinated Loan Agreement”), among the Borrower and the Lender.
Unless otherwise defined herein, the terms defined in the Credit Agreement are
used herein as defined therein.
The Borrower promises to pay interest on the unpaid principal amount of the
Subordinated Loans from the date of each such Subordinated Loan until the
principal amount of each such Subordinated Loan is paid in full, at such
interest rates and at such times as provided in the Subordinated Loan Agreement.
All payments of principal and interest shall be made to the Lender in
immediately available funds. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate and payable at the times set forth in the Subordinated
Loan Agreement.
This Note is the Subordinated Note referred to in the Subordinated Loan
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Subordinated Loan Agreement, all amounts then remaining unpaid on this Note
shall become, or may be declared to be, immediately due and payable as provided
in the Subordinated Loan Agreement.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
[remainder of this page intentionally left blank]



18



--------------------------------------------------------------------------------




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
IN WITNESS WHEREOF, the undersigned has caused this Note to be executed on the
date first written above.


BOARDWALK PIPELINES, LP,
as Borrower


 
By: BOARDWALK OPERATING GP, LLC,
its general partner


By: BOARDWALK PIPELINE PARTNERS, LP,
its managing member


By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner


By:
____________________________________
 
Name:




Title:






    



--------------------------------------------------------------------------------




EXHIBIT B
FORM OF NOTICE OF BORROWING


[DATE]


Boardwalk Pipelines Holding Corp.
9 Greenway Plaza, Suite 2800
Houston, TX 77046
Attn: Corporate Secretary


Dear Sirs:


Reference is made to that certain Subordinated Loan Agreement, dated as of July
31, 2014 (the “Subordinated Loan Agreement”), among Boardwalk Pipelines, LP, a
Delaware limited partnership (the “Borrower”), and Boardwalk Pipelines Holding
Corp. (the “Lender”). Terms defined in the Subordinated Loan Agreement are used
herein with the same meanings.


The Borrower hereby requests the following Subordinated Loan under the
Subordinated Loan Agreement, and in that connection the Borrower specifies the
following information with respect to such Subordinated Loan:


(a)    Principal amount of Subordinated Loan:     $[___________]
(b)    Date of Subordinated Loan:      [___________]


IN WITNESS WHEREOF, the undersigned has caused this Notice of Borrowing to be
executed on the date first written above.
BOARDWALK PIPELINES, LP,
as Borrower


 
By: BOARDWALK OPERATING GP, LLC,
its general partner


By: BOARDWALK PIPELINE PARTNERS, LP,
its managing member


By: BOARDWALK GP, LP,
its general partner


By: BOARDWALK GP, LLC,
its general partner


By:
____________________________________
 
Name:




Title:






    

